Exhibit 10(d)


AMENDMENT #4

TO THE

FPL GROUP, INC
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



In accordance with Section 5.01 of the FPL Group, Inc. Supplemental Executive
Retirement Plan, as amended and restated effective April 1, 1997, and as
subsequently amended by Amendments #1, #2, and #3 (the "Plan"), the Compensation
Committee of the Board of Directors of FPL Group, Inc. (the "Committee") hereby
further amends the Plan as follows:


First:  The first paragraph of Section 3.01(b) of the Plan is revised, effective
April 1, 1997, to read as follows:


(b)  Supplemental Pension Benefit -


Employees Becoming Participants Before April 1, 1997

. With respect to any Participant who was a participant of the Plan on both the
day immediately before the Restated Effective Date and on the Restated Effective
Date, the "supplemental pension benefit" shall be the greater of (i) the
supplement cash balance accrued benefit described in Subsection 3.01(b)(1), or
(ii) the supplement unit credit accrued benefit described in Subsection
3.01(b)(2).




Employees Becoming Participants On or After April 1, 1997. With respect to any
Participant who becomes a Participant of the Plan on or after the Restated
Effective Date, the "supplemental pension benefit" shall be the supplement cash
balance accrued benefit described and determined as set forth in Subsection
3.01(b)(1).


Second:  The following new paragraph is inserted into Section 3.01(b)
immediately following the provisions set forth in "First," above and immediately
before Subsection 3.01(b)(1), effective January 1, 2006:


Double Basic and Transition Pension Credits for Designated Senior Officers
Becoming Participants On or After April 1, 1997. Solely for purposes of
calculating the supplement cash balance accrued benefit described and determined
under Subsection 3.01(b)(1)(A) hereof for senior officers who became or become
Participants in the Plan on or after April 1, 1997 and who are specifically
designated by the Committee (as indicated in Appendix C attached hereto and made
a part hereof), the benefit to which the Participant would be entitled under the
Pension Plan shall be determined, for all amounts accruing on or after January
1, 2006 or the date of designation (if later than January 1, 2006), based upon,
and as if, the Participant's Basic Credits (as defined in the Pension Plan) and,
to the extent applicable, Transition Credits (as defined in the Pension Plan),
were multiplied by two (2).


Third:  A new Appendix C is added to the Plan, effective January 1, 2006. Such
Appendix C is attached hereto and incorporated herein by reference.
Notwithstanding anything herein to the contrary, Appendix C may be amended from
time to time to reflect designations made pursuant to Section 3.01(b) hereof.


Fourth:  The changes set forth in this Amendment #4 shall be effective as of the
effective dates specifically set forth above.


Fifth:  In all other respects, the Plan shall remain unchanged by this Amendment
#4.


IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors has
caused this amendment to be executed as of this 13th day of October, 2005.

 

 

FPL GROUP, INC.



By:

ROBERT H. ESCOTO









Title:

Vice President Human Resources











